Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the term "planer" in line 2 should be replaced by -- planar --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: a period is required at the end of the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the term "planer" in line 12 should be replaced by -- planar --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4, 8 - 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfield, US 2012/0178067.

Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clamp system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant 
Regarding Claim 2, Stanfield discloses the dog leash supporting clamp system of claim 1, [wherein said flat surfaced item is selected from a group consisting of a table, desk, and a chair].
Regarding Claim 3, Stanfield discloses the dog leash supporting clamp system of claim 1, wherein said clamping member (136) is a c-clamp having a substantially c-shaped profile (see figure 5).
Regarding Claim 4, Stanfield discloses the dog leash supporting clamp system of claim 3, wherein said top-portion of said clamping member (136) comprises a planer inner surface (figure 5) and said bottom-portion having a planar inner surface (figure 5).
Regarding Claim 8, Stanfield discloses the dog leash supporting clamp system of claim 7, wherein said swivel clip (138) comprises a latch (of a carabiner as required in claim 12 of Stanfield) [configured to open to receive said pet leash and alternatively close to retain said pet leash within said swivel clip].
Regarding Claim 9, Stanfield discloses the dog leash supporting clamp system of claim 8, wherein said swivel clip (138) comprises a carabiner clip (see claim 12 of Stanfield).
Regarding Claim 10, Stanfield discloses the dog leash supporting clamp system of claim 1, wherein said clamping member (136) further comprises a closed-end (opposing the open-end).

Regarding Claim 12, Stanfield discloses the dog leash supporting clamp system of claim 10, wherein said closed-end comprises a non-curved profile (along the length of the closed-end).
Regarding Claim 13, Stanfield discloses the dog leash supporting clamp system of claim 1, wherein said handle (knob) is positioned perpendicular to said threaded screw (132).
Regarding Claim 14, Stanfield discloses the dog leash supporting clamp system of claim 13, wherein said handle (knob) comprises an elongated bar (the knob is elongated as shown) affixed to said second-end of said threaded screw (132).
Regarding Claim 19, Stanfield discloses the dog leash supporting clamp system of claim 1, wherein said threaded screw (132) and said swivel clip (138) are detachable (inherent features) from said clamping member (136).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 - 7, 15 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch et al, US 6,978,737.  
Regarding Claim 1, Kirch et al. disclose a dog leash supporting clamp system comprising: a clamp assembly 10; a clamping member 18 having; a threaded screw 56: wherein said clamping member (18) comprises a top-portion 26 and a bottom-portion 28, said bottom-portion comprises a threaded aperture 78 configured to support said threaded screw (56); wherein said clamping member (18) comprises an open-end [for securing said clamp assembly to an edge of a flat surfaced item]; wherein said threaded screw (56) comprises a first-end, a second-end, and a length disposed therebetween (see figure 4), said first-end comprises a flat surface 102 and said second-end comprises a handle 24; wherein said threaded screw (56) is able to be tightened within said threaded 
Kirch et al. further disclose the handle (24) is configured to be attached to a pet's leash 14. Kirch et al. do not explicitly disclose a swivel clip and wherein said clip is affixed to said threaded screw [and configured to removably receive a pet leash and support said pet leash at an adjustable length]. 
The examiner takes Official Notice that a pet's leash is known to be attached to a swivel clip, such as a carabiner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the pet's leash of Kirch et al. to further include a swivel clip (such as the carabiner) so that the clip is affixed to the handle (24) of the threaded screw (56) in order to provide a quick attachment or releasement of the leash from the clamping system.
Regarding Claim 5, Kirch et al. teach the dog leash supporting clamp system of claim 1. Kirch et al. further disclose wherein said top-portion (26) of said clamping member and said bottom-portion (28) of said clamping member comprise equal lengths (see figure 2), [said top-portion being in contact with a top surface of said flat surfaced item during an engaged, in-use condition].
Regarding Claim 6, Kirch et al. teach the dog leash supporting clamp system of claim 1, wherein said swivel clip is configured to swivel (about an axis of rotation of the threaded screw 56).

Regarding Claim 15, Kirch et al. teach the dog leash supporting clamp system of claim 1. Kirch et al. further teach wherein said swivel clip (carabiner) is attached to said handle (24) of said threaded screw (56).
Regarding Claim 16, Kirch et al. teach the dog leash supporting clamp system of claim 1. Kirch et al. further teach wherein said swivel clip (carabiner) is attached to said second-end (having the handle 24) of said threaded screw (56).
Regarding Claim 17, Kirch et al. teach the dog leash supporting clamp system of claim 1, wherein said first-end of said threaded screw (56) comprises a foam-member 36, [said foam-member being in contact with a bottom surface of said flat surfaced item during an engaged, in-use condition]. Further, it is noted that the surface 102 can be made of suitable materials such as foam to protect the flat-surfaced item from being damage since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding Claim 18, Kirch et al. teach the dog leash supporting clamp system of claim 1. Kirch et al. further disclose wherein said clamping member (18) further comprises a rubber coating 36 (is made from rubber). Additionally, it In re Leshin, 125 USPQ 416.
Regarding Claim 20, Kirch et al. disclose dog leash supporting clamp system, the dog leash supporting clamp system comprising: a clamp assembly 10; a clamping member 18 having; a threaded screw 56: wherein said clamping member (18) is a c-clamp having a substantially c-shaped profile; wherein said clamping member (18) comprises a top-portion 26 and a bottom-portion 28, said bottom-portion comprises a threaded aperture 78 configured to support said threaded screw (56); wherein said clamping member comprises an open-end [for securing said clamp assembly to an edge of a flat surfaced item]; [wherein said flat surfaced item is selected from a group consisting of a table, desk, and a chair], wherein said top-portion (26) of said clamping member comprises a planer inner surface (see figure 2) and said bottom-portion having a planar inner surface (see figure 2); wherein said top-portion (26) of said clamping member and said bottom-portion (28) of said clamping member comprise equal lengths (see figure 2), [said top-portion (26) being in contact with a top surface of said flat surfaced item during an engaged, in-use condition]; wherein said threaded screw (56) comprises a first-end, a second-end, and a length disposed therebetween (see figure 4), said first-end comprises a flat surface 90 and said second-end 
Kirch et al. do not explicitly disclose a swivel clip and wherein said swivel clip is affixed to said threaded screw [and configured to removably receive a pet leash and support said pet leash at an adjustable length]; and wherein said swivel clip is configured to swivel 360 degrees: wherein said swivel clip comprises a latch [configured to open to receive said pet leash and alternatively close to retain said pet leash within said swivel clip]; wherein said swivel clip comprises a carabiner clip. However, Kirch et al. further disclose the handle (24) is configured to be attached to a pet's leash 14.
The examiner takes Official Notice that a pet's leash is known to be attached to a swivel clip, such as a carabiner. Therefore, it would have been .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 



/R.D./Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677